Citation Nr: 1732871	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  12-33 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability (claimed as a neck condition), to include associated neurological abnormalities in the right upper extremity.  

2.  Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a cervical spine disability. 

3.  Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1991 and from July 2007 to July 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since transferred to the Montgomery, Alabama RO.

On July 6, 2010, the Veteran filed his current claim for entitlement to service connection for a neck disability and a right shoulder disability.  During the pendency of this appeal, the Veteran was diagnosed with right upper extremity radiculopathy secondary to a separately diagnosed cervical spine disability.  As a consequence, the Board has broadened and recharacterized the issues on appeal as reflected on the title page of this decision pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Since the June 2016 supplemental statement of the case (SSOC) was issued, additional relevant evidence in the form of a medical opinion from the Veteran's private treating physician has been added to the record.  In light of its decision below, the Board finds no prejudice in proceeding with the issuance of a decision without a waiver or issuance of another SSOC.  See 38 C.F.R. § 20.1304(c) (2016) see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



FINDINGS OF FACT

1.  The Veteran's cervical spine disability was manifest to a compensable degree within one year of separation from active duty.

2.  The Veteran's service-connected cervical spine disability causes radiculopathy of the right upper extremity.  

3.  A right shoulder disability has not been present at any time during the pendency of this appeal.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a cervical spine disability, to include associated neurological abnormalities in the right upper extremity, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a cervical spine disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran is claiming entitlement to service connection for a cervical spine disability and a right shoulder disability, which he asserts are causally related to wearing heavy body armor and a Kevlar helmet while deployed to Kuwait from July 2007 to July 2008. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship 
between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Moreover, for such chronic diseases, an alternative method of establishing the elements of an in-service incurrence and a causal relationship is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Continuity of symptomatology may be established if a claimant can show:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

While service connection under 38 C.F.R. § 3.303(b) may only be shown for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a) (2016), evidence of continuous symptoms since service is still a factor in determining whether a causal relationship exists between an in-service injury or incident and the current disorder as contemplated under 38 C.F.R. § 3.303(a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2014); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Cervical Spine Disability and Right Upper Extremity Radiculopathy

Based on the evidence of record, the Board finds that service connection is warranted on a presumptive basis for the Veteran's cervical spine disability and associated radiculopathy of the right upper extremity.  

As an initial matter, the Board notes that the Veteran's service treatment records are silent for any diagnosis and treatment for a cervical spine disorder.  Nevertheless, at a VA exam in March 2009, less than one year after his release from active duty, the Veteran complained of cervical spine pain radiating into his right shoulder, which he asserted began in Kuwait as the result of wearing heavy body armor and a Kevlar helmet.  Upon examination, the Veteran was diagnosed with cervical muscle spasm, loss of normal cervical lordosis, degenerative disc disease, spondylosis of the cervical spine at C5-C6, and neural foramina encroachment at C4-C5 and C7-T1 on the left, and C5-C7 on the right.  

In a May 2010 examination, the Veteran again reported cervical spine pain radiating into his right shoulder.  X-rays showed cervical spine degenerative disc disease with disc space narrowing at C5-C6 and marginal osteophyte production and hypertrophic spurring.  In June 2011, a subsequent MRI confirmed the presence of cervical spine degenerative disc disease and C5-C6 disc herniation.  An EMG revealed chronic C5 to C7 radiculopathy of the right arm associated with the Veteran's cervical disc disease.  

Medical evidence of record also contains a private medical opinion from the Veteran's orthopedic physician, in which he opined that the constant weight and stress from the heavy body armor the Veteran wore while deployed to Kuwait from 2007-2008 "more likely than not" caused the Veteran's presently diagnosed cervical spine disability.  

In light of these facts, the Board finds the weight of competent and credible evidence supports service connection on a presumptive basis for the Veteran's cervical spine disability.  The Board further finds that service connection for the Veteran's radiculopathy of the right upper extremity, as secondary to his cervical spine disability, is also warranted.  38 U.S.C.A. §§ 1101, 1112 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Right Shoulder Disability

The Board further finds that the preponderance of the evidence demonstrates that the Veteran's claimed right shoulder disability is actually radiating right shoulder pain which is caused by his cervical spine disability, not a separate and distinct right shoulder disability.  

Specifically, the Veteran's service treatment records do not show that he incurred a separate and distinct right shoulder disability in service.  Moreover, post-service medical records are silent for the diagnosis of a separate and distinct chronic right shoulder disability within one year of separation from service.  While it is true that the Veteran has consistently manifested radiating right shoulder pain, a review of the his VA and private treatment records demonstrates that his pain has always been accompanied by, and associated with, his cervical spine pain.  As such, the medical evidence of record shows that the Veteran's right shoulder pain is caused by his right upper extremity radiculopathy, and his radiculopathy is a consequence of his cervical spine disability, not a separate and distinct right shoulder disability.  

As there is no current medical diagnosis of a right shoulder disability separate and distinct from the Veteran's currently diagnosed right upper extremity radiculopathy, service connection for a separate right shoulder disability is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim").

In reaching this conclusion, the Board has carefully considered all favorable lay evidence of record.  38 U.S.C.A. § 5107 (West 2014); Caluza v. Brown, 7 Vet. App. 498 (1995).   Specifically, the Veteran's statements that he consistently experiences pain that radiates into his right shoulder.  

With regard to lay evidence of etiology, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, while the Veteran is competent to state that he experiences radiating right shoulder pain, he is not competent to state that this pain is due to a distinct right shoulder disability.  See Jandreau, 492 F.3d at 1377, n.4.  Because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Id.  Therefore, the Board finds that the Veteran's statements regarding the etiology of his claimed right shoulder disability lack competency.  As discussed above, the medical evidence of record shows that a separate and distinct right shoulder disability has not been present during the entire period on appeal.  

Based on the evidence of record, the Board concludes that the Veteran is entitled to service connection for a cervical spine disability and radiculopathy of the right upper extremity.  However, a preponderance of evidence is against the claim for a separate right shoulder disability.  Therefore, the benefit of the doubt doctrine is not for application, and the Veteran's claim of entitlement to service connection for a right shoulder disability is denied.  

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2016).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that all necessary assistance has been provided to the Veteran and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has obtained all necessary VA treatment records and provided the Veteran with the opportunity to provide all private treatment records.  Moreover, VA has also provided the Veteran with an adequate physical examination.  


ORDER

Entitlement to service connection for a cervical spine disability, to include associated neurological abnormalities in the right upper extremity, is granted.  

Entitlement to service connection for radiculopathy of the right upper extremity, to include as secondary to a cervical spine disability, is granted.

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
B.T. KNOPE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


